Exhibit 10.4

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of September 22, 2011, is
entered into between Schneller Holdings LLC, a Delaware limited liability
company (the “New Subsidiary”), and CREDIT SUISSE AG, as administrative agent
and collateral agent (in such capacities, the “Agent”), under that certain
Credit Agreement, dated as of February 14, 2011 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among TransDigm Inc., a Delaware corporation (the “Borrower”), TransDigm Group
Incorporated, a Delaware corporation, the Subsidiaries of the Borrower from time
to time party thereto, the Lenders from time to time party thereto and the
Agent. All capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement.

The New Subsidiary and the Agent, for the benefit of the Lenders, hereby agree
as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a Loan Guarantor for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Subsidiary Guarantor thereunder as if it had executed the Credit Agreement. The
New Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound
by, all of the terms, provisions and conditions contained in the Credit
Agreement, including without limitation (a) all of the representations and
warranties of the Loan Parties set forth in Article III of the Credit Agreement
(to the extent made or deemed made on or after the effective date hereof),
(b) all of the covenants set forth in Articles V and VI of the Credit Agreement
and (c) all of the guaranty obligations set forth in the Guarantee and
Collateral Agreement. Without limiting the generality of the foregoing terms of
this paragraph 1, the New Subsidiary, subject to the limitations set forth in
the Guarantee and Collateral Agreement, hereby absolutely and unconditionally
guarantees, jointly and severally with the other Guarantors, to the Agent and
the Lenders, the prompt payment of the Additional Obligations in full when due
(whether at stated maturity, upon acceleration or otherwise) to the extent of
and in accordance with Guarantee and Collateral Agreement.

2. If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Collateral Documents (and such other
documents and instruments) as reasonably requested by the Agent in accordance
with the Credit Agreement.

3. The New Subsidiary hereby waives acceptance by the Agent and the Lenders of
the guaranty by the New Subsidiary upon the execution of this Agreement by the
New Subsidiary.

4. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.



--------------------------------------------------------------------------------

5. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Agent, for the benefit of the
Lenders, has caused the same to be accepted by its authorized officer, as of the
day and year first above written.

 

SCHNELLER HOLDINGS LLC   by  

/s/ Gregory Rufus

      Name: Gregory Rufus       Title: Treasurer and Secretary Acknowledged and
accepted: CREDIT SUISSE AG, as Agent   by  

/s/ Robert Hetu

      Name: Robert Hetu       Title: Managing Director   by  

/s/ Kevin Buddhdew

      Name: Kevin Buddhdew       Title: Associate